IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-50310
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KEVIN HARRIS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-429-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Kevin Harris presents
arguments that he concedes are foreclosed by United States v. Rawls, 85 F.3d
240, 242-44 (5th Cir. 1996), which rejected a Commerce Clause challenge to the
felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). See United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.